PER CURIAM:
Terry Lee Roseboro petitions for writ of mandamus seeking an order directing the district court to grant relief on his 28 U.S.C. § 2241 (2000) petition. Mandamus is a drastic remedy to be used only in extraordinary circumstances. Kerr v. United States Dist. Court, 426 U.S. 394, 402, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976). In seeking mandamus relief, Roseboro carries the heavy burden of showing that he has no other adequate means to attain the relief sought and that his right to such relief is clear and indisputable. In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.1988). We find that Roseboro has failed to meet this burden. Accordingly, we deny the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED